Citation Nr: 1451834	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim to reopen service connection for shell fragmentation wounds of the bilateral legs.
 
2.  Entitlement to the assignment of an effective date earlier than May 19, 2006, for a 70 percent evaluation for posttraumatic stress disorder (PTSD).  

3.  Entitlement to the assignment of an effective date earlier than May 19, 2006, for 10 percent evaluations for bilateral peripheral neuropathy of the lower extremities.
 
4.  Entitlement to the assignment of an effective date earlier than May 19, 2006, for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 
5.  Entitlement to the assignment of a date earlier than May 19, 2006, for basic eligibility to Dependents' Educational Assistance (DEA).

6.  Entitlement to an evaluation in excess of 70 percent for PTSD.
 
7.  Entitlement to evaluations in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities.

8.  Entitlement to an initial rating in excess of 20 percent for lumbosacral spondylosis.
 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to August 1970 and February 1974 to December 1975.  He received the Purple Heart for his heroic service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the extensive procedural history of this case contained in its February 2011 decision.  In the February 2011 decision, the Board denied entitlement to a compensable evaluation for tension headaches and declined to reopen a claim of service connection for shell fragmentation wounds of the bilateral legs.  That decision additionally reopened a claim for a neck disorder and remanded the neck claim and several earlier effective date claims, as well as increased evaluation claims for PTSD and peripheral neuropathy. 

By way of a May 2014 rating decision, the RO granted service connection for degenerative arthritis and disc disease of the cervical spine and service connection for surgical scars of the neck.  The granting of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The Veteran timely appealed the adverse decision as to reopening service connection for shell fragmentation wounds of the bilateral legs to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand that issue back to the Board for further development.  The Court vacated the February 2011 decision with respect to that issue-leaving the tension headaches decision undisturbed-and remanded that issue back to the Board for compliance with the Joint Motion for Remand in a November 2011 Court order.

In June 2012, the Board once again remanded the eight issues enumerated above.  

The issues of whether new and material evidence has been received with respect to a claim to reopen service connection for shell fragmentation wounds of the bilateral legs and entitlement to a higher initial rating for lumbosacral spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim of service connection for PTSD was received on May 24, 2005.  The Veteran filed a timely notice of disagreement in response to the October 2005 rating decision that granted service connection for PTSD.  A July 2005 VA examination report reflects that the Veteran suffered from severe PTSD symptoms manifested by occupational and social impairment, with deficiencies in most areas.

2.  The Veteran filed a claim of service connection for peripheral neuropathy on May 19, 2006.  The Veteran's 10 percent ratings are effective from the date of receipt of the claim.  

3.  The Veteran has been precluded from obtaining and maintaining substantially gainful employment since May 24, 2005-the first date on which he is entitled to an award of TDIU on a schedular basis.
 
4.  The Veteran is shown to be permanently and totally disabled due to his service connected disabilities on May 24, 2005-the date on which he is awarded TDIU.

5.  The Veteran's service-connected PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

6.  The Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is manifested by mild incomplete paralysis of the sciatic nerve.  It is not manifested by moderate incomplete paralysis of the sciatic nerve.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 24, 2005, for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. § 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.151, 3.155, 3.156, 3.400 (2013).

2.  The criteria for an effective date prior to May 19, 2006, for the award of 10 percent evaluations for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. § 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.151, 3.155, 3.156, 3.400 (2013).

3.  The criteria for an effective date of May 24, 2005, for the award of entitlement to TDIU have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.400 (2013).
 
4.  The criteria for an effective date of May 24, 2005, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 5113 (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2013).

5.  Throughout the rating period on appeal, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2013).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a July 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2005, July 2005, August 2006, February 2009, and May 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations and they adequately addressed the relevant rating criteria.  The duties to notify and to assist have been met.  

Earlier Effective Dates

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

PTSD

The Veteran's claim of service connection for PTSD was received on May 24, 2005.  He underwent a VA examination in July 2005.  The RO granted service connection and a 30 percent rating by way of an October 2005 rating decision.  

On May 19, 2006, the Veteran submitted a Statement in Support of the Claim (VA Form 21-4138) in which he stated that he was service connected for PTSD, tinnitus, right ear hearing loss, and diabetes type II.  He further stated that his tinnitus has increased causing extreme discomfort, that he is unable to sleep properly, that he tosses and turns, that he has nightmares, that his wife now slept on the couch, and that this has caused much stress.  He requested that he be scheduled for a re-evaluation.    

The Veteran underwent a VA examination in August 2006.  Based on the examination findings, the RO issued a July 2007 rating decision in which it increased the rating to 50 percent effective May 19, 2006.  

On October 10, 2007, the RO received the Veteran's Statement in Support of the Claim (VA Form 21-4138) in which he stated that he had an overall service connected rating of 60 percent, and that 20 percent of that rating was for diabetes mellitus.  He reported a worsening of that condition.  He also reported neck and spine injuries.  He concluded by requesting a "re-evaluation of my service connected conditions and a review of my updated medical records..."  

The Veteran underwent another VA examination in February 2009.  Based on the findings in examination report, the RO issued a May 2009 rating decision in which it increased the PTSD rating to 70 percent effective October 10, 2007.  

In July 2009, the Veteran filed a notice of disagreement with regard to the May 2009 rating decision.  In it, the Veteran's representative argued that the October 10, 2007 Statement in Support of the Claim should not be construed as a new claim.  Instead, it should have been construed as a notice of disagreement to the July 2007 rating decision.  He noted that the Veteran was not represented by counsel when he submitted the October 10, 2007 Statement in Support of the Claim.  The representative argued that the claim has been continuously on appeal since the original date of the claim.  

The RO issued a December 2009 rating decision in which it granted an earlier effective date of August 8, 2006 for the 70 percent rating (the new effective was the date of the VA examination).  

The RO then issued an April 2010 VA rating decision in which it once again granted an earlier effective date of May 19, 2006 for the 70 percent rating.  

In a May 2010 notice of disagreement, the Veteran's representative continued to argue that the 70 percent rating should date back to the original date of the claim.  He argued that the claim has been continuously on appeal since the original claim.  He also noted that the July 2005 VA examination report reflects severe impairment and a GAF score of 50.   

The Board notes that for the claim to have been continuously on appeal, the Board would have to construe the Veteran's May 19, 2006 Statement in Support of the Claim as a notice of disagreement.  The words "notice of disagreement" do not appear on the document, nor is there any reference to the October 2005 rating decision that granted service connection.  However, the Board notes that the Veteran's description of symptoms and his request for re-evaluation implies that he believes his symptoms to be more severe than reflected in the October 2005 rating decision, and consequently, that he was dissatisfied with that decision.  In giving the benefit of the doubt to the Veteran, and recognizing that he was not represented by counsel at the time he filed the May 19, 2006 Statement in Support of the Claim, the Board finds that it constitutes a notice of disagreement with the original rating decision of October 2005.  

Moreover, the Board recognizes that the July 2005 VA examiner did assign a GAF score of 50 (indicating serious symptoms) and when asked about the effects of PTSD on social and occupational functioning, the examiner noted that the frequency of impairment on work, family, and other relationships is "always" and the severity of the impairment is "severe."  

In affording the Veteran the benefit of the doubt, the Board finds that the 70 percent rating is warranted effective May 24, 2005 (the date of receipt of the service connection claim).  The Veteran has not presented any argument, nor can the Board find any basis upon which an earlier effective date can be granted.  
 
Peripheral Neuropathy

In May 2005, the Veteran filed a claim of service connection for peripheral neuropathy as secondary to service connected diabetes mellitus.  

The Veteran underwent a VA examination (including an electromyography (EMG) study) in July 2005.  The examiner found no electrophysiologic evidence of peripheral neuropathy in either lower extremity.  Consequently, the RO issued an October 2005 rating decision in which it denied service connection for peripheral neuropathy.  

On May 19, 2006, the Veteran submitted a Statement in Support of the Claim (VA Form 21-4138) in which he stated that he was service connected for PTSD, tinnitus, right ear hearing loss, and diabetes type II.  He further stated that his tinnitus has increased causing extreme discomfort, that he is unable to sleep properly, that he tosses and turns, that he has nightmares, that his wife now slept on the couch, and that this has caused much stress.  He requested that he be scheduled for a re-evaluation.  

The Veteran underwent an EMG/nerve conduction study (NCS) on August 1, 2006.  The findings yielded the first diagnosis of peripheral neuropathy.

The RO granted service connection for peripheral neuropathy by way of a July 2007 rating decision.  It construed the May 19, 2006 correspondence as a new claim, and granted service connection effective from that date.  It assigned a noncompensable rating.  

In a May 2009 rating decision, the RO increased the rating to 10 percent effective October 10, 2007.  However, the RO then issued a December 2009 rating decision in which made the 10 percent rating effective May 19, 2006 (the date of receipt of the claim).  

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, the Veteran did not appeal the October 2005 rating decision denying service connection for peripheral neuropathy.  Normally, this would cause such decision to become final.  Here, however, new and material evidence was received within one year of its issuance.  Specifically, within a year of the October 2005 rating decision, the Veteran had the EMG study showing peripheral neuropathy.  Thus, the October 2005 rating decision did not become final.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  It therefore appears that, at the time of the July 2007 award of service connection, the date of claim (and hence the effective date assigned) should have been May 2005.  However, the July 2007 rating decision was not appealed.  In this regard, the Board calls attention to Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), in which the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE). The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there are no freestanding claims for an earlier effective date. 

Thus, the rating decision assigning the effective date of May 19, 2006, for bilateral peripheral neuropathy of the lower extremities was not timely appealed and thus became final.  A CUE claim has not been raised.  Under such circumstances, for the reasons discussed above, the claim must be denied.

TDIU and DEA

The RO has granted a TDIU and DEA effective May 19, 2006, the date that the Veteran first met the statutory requirements for a TDIU.  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Since the Board has granted an effective date of May 24, 2005 for the Veteran's 70 percent rating for PTSD, the Veteran now meets the objective standards for an award of TDIU effective May 24, 2005.  Effective May 24, 2005, the Veteran is service connected for PTSD, evaluated as 40 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; tension cephalagia, evaluated as 0 percent disabling; and right ear hearing loss, evaluated as 0 percent disabling.  His combined rating effective May 24, 2005 is therefore 80 percent.  See 38 C.F.R. § 4.25.  

Additionally, the Veteran underwent a June 2005 Social and Industrial Survey.  The social worker who conducted the survey opined that the Veteran's social and industrial capacity has been devastated by his Vietnam experiences and the traumatic episodes experienced there.  He also opined that the Veteran was demonstrably unable to obtain or retain employment.  

Consequently, affording the benefit of the doubt to the Veteran, the Board finds that an effective date of May 24, 2005 is warranted for the award of TDIU.  

The Board notes that prior to May 24, 2005, the Veteran is service connected for diabetes mellitus, type 2, evaluated as 20 percent disabling; and tension cephalagia, evaluated as 0 percent disabling.  There is no evidence that these disabilities rendered him unable to secure or follow a substantially gainful occupation.  As a result, the Board finds no justification for an effective date earlier than May 24, 2005, for the award of a TDIU.    

Likewise, for the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021.  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113. 

In this case, the first such date on which the Veteran had a permanent and total service-connected disability would be the date on which he was awarded TDIU-May 24, 2005; thus, the Board assigns basic eligibility for DEA benefits as of that date.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

PTSD

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran underwent VA examinations in July 2005, August 2006, February 2009, and May 2014.  He also underwent a Social and Industrial Survey with a social worker in June 2005.  

At the Social and Industrial Survey, the Veteran reported that he loved his wife and had a good relationship with her.  He was attempting to develop a bond with a son from another relationship.  He reported that he did not have any friends and was not seeking any.  He reported that he slept little at night and that he had no hobbies other than watching television and taking care of his wife.  

Upon examination, the Veteran appeared confused and his memory appeared impaired.  He seemed emotionally unstable (vacillating between humor and agitation throughout the interview).  The examiner noted that socially, the Veteran was paralyzed by PTSD, and that he had no intimate contacts aside from his wife.  The examiner noted that the veracity of the Veteran's statements were in question because it usually took several attempts before the Veteran was focused enough to answer the question.  He also expressed bold and audacious views of the government and the VA.  The examiner opined that the Veteran's social and industrial capacity have been devastated by his Vietnam experiences.  He also opined that the Veteran was demonstrably unable to obtain or retain employment.  Finally, he opined that the Veteran's symptoms were "totally incapacitating, bordering on gross repudiation of reality with disturbed thought and behavioral processes associated with almost all of his daily activities such as fantasy, confusion and panic resulting in profound retreat from mature behavior."   

At his July 2005 VA examination, the Veteran reported that he had been married three times and that he had been with his current wife for 15 years.  He reported that he had a close relationship with his spouse and that she was his only friend.  He reported that he has a son from a previous marriage and that he had just started to re-establish a "new" relationship with him.  He reported a non-existent social support network.  He stated that he did not need one because friends are "inconvenient" and that he has a history of being stabbed in the back.  He reported no leisure interests, and no suicide attempts.  He admitted a history of assaults and remote history of physical aggression.  He denied an imminent homicidal plan or intent.  However, he reported thoughts of "cutting loose" once his wife passes away.  He stated that she is the only person he has in his life, and that after she passes away, he would set out to harm others (with the Governor being the first on his "list").  However, his wife (who suffered from degenerative disc disease) was not expected to die anytime soon.  

Upon examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative and attentive, but also irritable and sarcastic.  His affect was labile and his mood was agitated.  He was oriented to person, place, and time.  His thought process was logical, goal directed, relevant, and coherent.  His thought content was unremarkable and his judgment was intact.  He partially understood that he had a problem.  He reported sleep difficulty (getting 4-5 hours per night) with waking up frequently.  He denied nightmares, hallucinations, obsessive/ritualistic behavior, and panic attacks.  His impulse control was good and he denied episodes of violence.  His memory was normal.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50.  The examiner noted that the frequency of impairment on work, family, and other relationships is "always" and the severity of the impairment is "severe."  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).

At the Veteran's August 2008 VA examination, he reported that he had worked as a truck driver until 2003 (when he was granted Social Security benefits).  He stopped working as a result of a back disability.  He stated that he continued to get along well with his wife.  He had recently moved to New York to be closer to his son, but he was annoyed that his son did not involve him in more of his life.  The examiner noted that the Veteran was a very hostile man but did not direct any hostility to the examiner.  Instead, he was polite and cooperative throughout.  He spoke in a clear voice tone and his speech was logical and focused.  He described himself as irritable, quick to anger, and having low tolerance.  He reported hearing auditory hallucinations and hearing voices that tell him to "watch yourself."  Voices also told him to dispose of people (kill them).  He described visual hallucinations (shapeless green and black monsters).  He stated that he was paranoid, but the examiner did not believe it to be true paranoid ideation.  When asked about panic or anxiety attacks, he stated that he avoided crowds, especially if it was loud or in a confined space.  He stated that he only got 4-5 hours of sleep per night and that he would have strange dreams (nightmares), but he learned to control them.  He reported an inability to concentrate, but he did not display any impairment to memory.  He stated that he had never attempted suicide, but that he had thought about it.  He also admitted homicidal ideation toward an uncle.  He denied any plan.  

The examiner diagnosed the Veteran with PTSD and stated that he was very seriously impaired in his overall functioning with a history of sleep disturbances, depressed mood, episodes of anxiety, social isolation and avoidance, estrangement from siblings, difficulty maintaining relationships, and chronic unemployment.  He stated that the Veteran reported some episodes of psychosis and that his current GAF score equates to serious impairment of functioning.  

At his February 2009 VA examination, the Veteran reported that he was on anti-depressant medication and the effectiveness had been fair.  He stated that he managed his symptoms fairly well.  He reported that he had been married three times and that he had been married to his current spouse for 20 years.  However, he stated that they separated one month earlier.  He reported that he did not have a relationship with his biological son due to the son's choice.  The Veteran blamed his wife for the conflicts between him and his son and step-son.  He denied domestic violence.  He reported that he had a very limited social support network, and that he preferred to withdraw from social opportunities, particularly those involving large crowds.  He reported having no hobbies or interests.  

Upon examination, the Veteran's affect was constricted and his mood was agitated.  He was oriented to person and place.  His thought process was unremarkable.  He had persistent delusions of paranoia and persecution.  He was of average intelligence, understood the outcome of his behavior, and partially understood that he had a problem.  He reported difficulty falling asleep and staying asleep.  He reported visual hallucinations that were not persistent.  He did not display any inappropriate behavior.  He verbalized paranoia and persecutory thoughts regarding the government denying him benefits.  He also reported rechecking the doors at night to make sure they were locked.   He expressed feelings of anger and resentment, and he experienced frequent thoughts of wanting to harm others.  He cited making threatening remarks toward family members and government officials in the past.  The Veteran indicated that he was not an imminent risk of harm to others, and he denied current intent to hurt others.  He admitted to having had prior thoughts of hurting himself.  However, he denied any plan or intent to act on these.  He stated that he would not want to give his enemies "the satisfaction of seeing me dead."  His immediate and remote memory were normal.  His recent memory was mildly impaired.  The examiner found the Veteran's symptoms to be severe.  He assigned a GAF score of 40.  

The Veteran reported moderate to severe social isolation, an avoidance of public venues, feelings of fear and anger, some paranoia and persecutory thoughts, conspiracy by the government (denying him benefits), difficulty concentrating, recent memory problems, and sleep problems.  He stated that these interfered with normal functioning in the emotional, social, and cognitive arenas.  The examiner opined that there was not total occupational and social impairment.    

At his most recent examination (May 2014), the examiner stated that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (VVA Doc. 5).

The Veteran reported that since his February 2009 VA examination, his wife passed away.  He reported that he was currently married to his first wife and was trying to make amends for the way he treated her when he returned from Vietnam.  He stated that her main complaint involved his inactivity and lack of desire to do anything.  He stated they get along well and that if he became angry he would withdraw.  He reported that they did not argue.  He remained estranged from his biological son but had a positive relationship with his step-children and step-grandchildren.  He worked at shielding the grandchildren from his anger and keeps it under control.  He had no friendships.

The Veteran reported that he remains unemployed, and that he spends most of his time sitting in his recliner watching television or reading the news on the internet.  The examiner noted that the Veteran's distrust of authority, hypervigilance, and anger could negatively impact performance in any work setting that required interaction with others.  He noted that the Veteran is prone to be disruptive and
argumentative.

Upon examination, the Veteran was alert and oriented.  Hygiene appeared adequate.  He was hostile, guarded, and sarcastic.  His mood appeared agitated and dysphoric with congruent affect.  He appeared restless.  His thoughts were goal directed, and  thought content was somewhat focused on persecutory themes.  There was no evidence of psychosis.  Speech was within normal limits.  Memory and concentration appeared grossly intact.  The examiner noted that he had some difficulty with dates and time frames.  The examiner deemed the Veteran to be capable of managing his financial affairs.  

The Veteran reported intrusive memories that trigger strong feelings of anger.  He reported infrequent nightmares, hyperarousal, constant hypervigilance and severe jumpiness, and strong and chronic feelings of anger that he works hard at
hiding from others.  Regarding past homicidal urges, he reported that he is focused on staying out of trouble and has no plans to hurt anyone.  He endorsed sleeping about 3-4 hours per night with difficulty both falling and staying asleep.  He endorsed some difficulty concentrating and remembering.  He endorsed depressed mood, fatigue, poor appetite, and feeling bad about himself.  He denied suicidal ideation.  The Veteran was administered the Patient Health Questionnaire-9 (PHQ9) and scored 17 which is in the moderately severe range for depression symptoms.

In order to warrant a rating in excess of 70 percent, the Veteran's PTSD must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The February 2009 VA examiner explicitly stated that the Veteran's PTSD is not manifested by total occupational and social impairment.  The May 2014 VA examiner stated that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (the criteria for a 70 percent rating).  Moreover, the Board notes that the Veteran does not exhibit grossly inappropriate behavior.  Though he has admitted to having thoughts of hurting himself or others, he stated that he is not an imminent threat and that he would not harm himself.  Consequently, he is not a persistent danger to himself or others.  Therefore, this symptoms does not render the Veteran totally impaired either socially or occupationally.  He has not been shown to have only an intermittent ability to perform activities of daily living.  He is not disoriented to time or place, and he has not had memory loss so severe that he has forgotten his own name or the names of his relatives.  

The Board acknowledges that the June 2005 social worker opined that the Veteran's symptoms were "totally incapacitating."  However, even the June 2005 social worker recognized that the Veteran had a close relationship with his wife and that he was trying to create a new relationship with his son.  Consequently, it appears inaccurate to characterize the Veteran totally impaired socially.  Moreover, the Board notes that the Veteran has undergone four subsequent examinations, one of which occurred in July 2005 (just one month after the June 2005 Social and Industrial Survey), and none of the subsequent examiners found the Veteran's PTSD to be manifested by total occupational and social impairment.  To the contrary, the Veteran consistently had a good relationship with his wife until she passed away, and now he has a good relationship with his first wife, step-son, and grand-step-son.  All of which indicates that the Veteran's social impairment, while severe, is not total.  

The Board finds that the preponderance of the evidence weighs against a finding of entitlement to a rating in excess of 70 percent.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 70 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Peripheral Neuropathy

The Veteran's service-connected peripheral neuropathy of the lower extremities
have been rated under 38 C.F.R. § 4.124a, Code 8520.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a rating of 10 percent for either extremity.  Moderate incomplete paralysis warrants a rating of 20 percent. Moderately severe incomplete paralysis warrants a rating of 40 percent.  Severe incomplete paralysis with marked muscular atrophy warrants a rating of 60 percent. Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost" complete paralysis warrants an 80 percent rating. 

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

As noted above, the Veteran underwent an EMG/NCS in August 2006.  He had reported numbness and tingling in his hands and toes.  He was diagnosed with peripheral neuropathy.    

The Veteran underwent a VA examination in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he first experienced symptoms manifested by cold feet (Raynaud's) followed by symptoms of restless leg syndrome (RLS).  More recently, he experienced tingling in all toes progressing up to the ankle.  Numbness was described as periodic.  Vascular studies were normal.  Upon examination, the Veteran had decreased sensation to vibration and light touch.  There was no pain.  Deep tendon reflexes were 2+ (normal) in both knees and ankles.  There was no response bilaterally to the Babinski reflex test.  There was no atrophy, abnormal muscle tone or bulk, tremors, tics, or other abnormal movements.  The function of the joints was not affected by the nerve disorder.  He had a rolling gait and some equilibrium problems associated with his central nervous system.  The examiner diagnosed the Veteran with peripheral neuropathy.  There was no nerve dysfunction and the disability had no effects on the usual daily activities.   

The Veteran underwent another VA examination in May 2014 (VVA Doc. 4, p. 13).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported tingling sensations in the bottoms of his toes, intermittently, such as when "standing up too long."  He denied numbness, pain, or other symptoms.  He reported that he was not receiving any treatment.  The examiner noted that the Veteran had mild paresthesias/dysesthesias in both lower extremities.  There was no pain or numbness.  Upon examination, the Veteran had 5/5 (normal) strength on knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were 2+ (normal) in each knee and each ankle.  Light touch/monofilament testing was normal in each knee/thigh, ankle/lower leg, and foot/toes.  Vibration sensation was normal in each lower extremity.  The examiner noted that the Veteran had lower extremity diabetic peripheral neuropathy of the sciatic nerve that was manifested by mild incomplete paralysis.  Each femoral nerve was normal.  The examiner opined that the peripheral neuropathy would not impact his ability to work.  He further stated that the Veteran's diabetic neuropathy was primarily a symmetrical polyneuropathy and caused the typical "stocking-glove" pattern of symptoms affecting all the nerves of the affected extremities which travel to or have connections to these more distal areas of the affected extremities.  He noted that it is not possible in most cases to determine every affected nerve.  Therefore, he chose a representative nerve in the applicable section above for
each affected extremity.

In order to warrant a rating in excess of 10 percent, the Veteran's peripheral neuropathy must be manifested by moderate incomplete paralysis of the sciatic nerve.  The May 2014 VA examiner specifically found the Veteran's peripheral neuropathy to be manifested by mild incomplete paralysis.  Additionally, both the February 2009 and May 2014 examiner noted that the disability would not affect his ability to work or to do usual activities of daily living.  While the Board acknowledges the Veteran's lay statements and while he is competent to describe observable symptomatology, the best evidence of record with respect to the severity of his symptoms is found to be the physical examinations, which simply fail to reveal more than mild symptomatology.     

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for initial or staged ratings in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability.  As noted above, his PTSD symptomatology includes social isolation, depression, anger, and hypervigilance, and his peripheral neuropathy consists of tingling and numbness in his feet. These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an effective date of May 24, 2005, but no earlier, for the award of a 70 percent rating for PTSD, is granted.  

Entitlement to an effective date prior to May 19, 2006, for the award of 10 percent ratings for bilateral peripheral neuropathy of the lower extremities, is denied.  

Entitlement to an effective date of May 24, 2005, but no earlier, for the award of TDIU is granted.  

Entitlement to an effective date of May 24, 2005, but no earlier, for the award of eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 is granted.  

Entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD is denied.  

Entitlement to disability evaluations in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is denied.  


REMAND

Shell fragment wounds bilateral legs

This issue was remanded by the CAVC because the Veteran was provided inadequate VCAA notice.  Specifically, the parties to the Joint Motion for Remand (JMR) noted that pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

The parties to the JMR made it clear that the basis for the prior denial was the fact that the medical evidence of record fails to show that the Veteran's alleged disability has been clinically diagnosed.  The RO issued an April 2014 correspondence in which it stated that the Veteran's claim was "previously denied because no evidence wounds occurred in service.  Therefore, the evidence you submit must be new and relate to this fact."  The information in the April 2014 correspondence is erroneous.  The Board notes that in order to address the basis for the prior denial, the Veteran does not need to submit evidence that his alleged disability was sustained during service.  The new evidence simply needs to address whether or not he has a current diagnosis.

The Board, in its June 2012 Remand, specifically stated that the RO must send the Veteran appropriate VCAA notice and that "The notice must specifically inform the Veteran that the basis for the RO's denial of his petition to reopen the claim of service connection for residuals of shell fragment wounds to the bilateral legs was the absence of evidence showing current disability." [Emphasis in original].  The April 2014 correspondence did not comply with this instruction.

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.


Increased rating- lumbar spine

The RO granted a rating of 20 percent largely on the findings of the December 2012 VA examination report.  The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  The December 2012 VA examination report indicates that the Veteran reported flare-ups of the thoracolumbar spine.  However, the examiner did not fully assess the functional impairment of the flare-ups.

The Unites States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flareups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where, in a case where the Veteran has reported flare-ups associated with a musculoskeletal disability, the examiner did not explicitly indicate "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, the examiner reported that flare-ups are caused by prolonged sitting, standing, and bending.  However no attempt was made to estimate any additional limitation during periods of flare-up.  Although the examiner indicated additional limitation following three repetitions of range of motion testing, this does not fully address the questions at issue with regard to the impact of pain on the functionality of the Veteran's lumbosacral spine.



 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim to reopen service connection for shell fragmentation wounds of the bilateral legs.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must specifically inform the Veteran that the basis for the RO's denial of his petition to reopen the claim of service connection for residuals of shell fragment wounds to the bilateral legs was the absence of evidence showing current disability. 

2.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his lumbosacral spondylosis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


